Citation Nr: 1217178	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  08-18 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a lumbosacral disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from May 1984 to February 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 


FINDINGS OF FACT

Evidence received since the RO's June 2005 rating decision, while new, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim for service connection for lumbosacral strain.
 

CONCLUSIONS OF LAW

1.  The RO's June 2005 rating decision declining to reopen the claim for service connection for lumbosacral strain is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302 , 20.1103 (2011).

2.  As new and material evidence has not been received, the criteria for reopening the claim for service connection for lumbosacral strain have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in June 2006, July 2006 and November 2006 letters that to reopen his previously denied claim for service connection for lumbosacral strain, VA had to receive new and material evidence, and those letters further defined what constituted new and material evidence specific to the reason his claim was previously denied.  Thus, the guidance of Kent v. Nicholson, 20 Vet. App. 1 (2006) has been satisfied by these letters.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent March 2008 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In a March 1998 rating decision, the RO denied a claim for service connection for lumbosacral strain on the basis that the evidence failed to establish any relationship between the Veteran's current back complaints and the acute injury in service, that the RO noted appeared to have resolved by the time of the Veteran's discharge from service.  No evidence of a chronic back condition was shown in service nor was arthritis shown within a year after discharge from service.  Thereafter, in a June 2005 rating decision, the RO declined to reopen the claim for service connection on the basis that new and material evidence had not been submitted because no evidence of a relationship between a low back disability and service was submitted.
 
Evidence considered at that time of those decisions included the Veteran's service medical records, VA medical records, and written statements from the Veteran.  At that time, the cumulative evidence showed that the Veteran had experienced lower back pain in service after he fell five steps in January 1992.  The impression at that time was contusion to the back/muscle strain.  His February 1992 discharge examination did not show any abnormality of the lumbar spine and the Veteran did not provide a history of recurrent back pain.  A May 1996 VA examination of the lumbar spine was within normal limits and x-rays were normal.  Also considered were various statements by the Veteran asserting that his lower back condition (chronic pain) was incurred during service when he fell down a flight of steps onboard a ship.  

The Veteran sought to reopen his claim in May 2006.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  The Board must consider that question because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end, and what the RO may have determined is irrelevant.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

New evidence as evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance of the claim, and is not merely cumulative of other evidence that was then of record.  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether the new evidence is material.

All evidence submitted by or on behalf of a claimant since the last final denial on any basis is reviewed to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  Furthermore, for purposes of determining whether the new evidence is material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Board notes that its task is to first decide whether new and material evidence has been received, as opposed to whether or not the evidence actually substantiates the appellant's claim.  Pertinent evidence added to the record since the June 2005 final RO decision includes a December 2005 letter from the law offices of Burnetti, P.A. indicating that the Veteran sustained an injury to his neck, back, and right hand on December 10, 2005.  Also added are Social Security Administration (SSA) records showing that the Veteran was granted disability benefits.  SSA medical records show that in February 1998, the Veteran was assessed with residuals of a lumbosacral spine injury.  However, the disability diagnosis for which SSA benefits were granted were identified as a lower extremity fracture and a mental disorder.  Orange Park Medical Center records show that the Veteran was seen in February 1999 and June 2002 for low back pain and each report noted that the Veteran gave a history of having low back pain since an injury in service from falling down some steps on a ship.  A February 2000 private x-ray report shows that the Veteran had a normal lumbosacral spine.  A February 2000 private medical report shows that the Veteran had limitation of forward flexion of the thoracolumbar spine to 45 degrees.  Extension, lateral flexion, and rotation were all normal.  VA medical records dated through March 2007 include a July 2004 MRI of the lumbar spine that revealed a probable conjoined nerve root at the right L5-S1 level which would be a normal variant, with no evidence of significant canal or foraminal narrowing.  Further VA medical records are negative for treatment for any spine complaints since September 2004, when he was assessed with chronic back pain.   The Veteran has submitted statements reiterating his prior assertions that he injured his back in service in January 1992 and in May 1996 and that he has had continuous low back symptoms since that time.  

The regulation does not require new and material evidence as to each previously unproven element of a claim, merely that there is a reasonable possibility of an allowance of the claim.  38 C.F.R. § 3.156(a) (2011);  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board finds that the new evidence submitted by the Veteran does not relate to any unproven element of the previously denied claim.  Moreover, the Board does not find that the new evidence provides a more complete picture of the circumstances surrounding the Veteran's injury in service.  Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  Hence, the Board finds that the low threshold for reopening the claim has not been met. 

The Board finds that the evidence submitted since the June 2005 RO  decision does not constitute new and material evidence.  Although the evidence is new because it was not previously before VA decision makers, some of it is cumulative of evidence of the evidence previously of record.  The Veteran has previously asserted that he incurred a low back injury in service and that his current low back condition is related to falling down stairs while on a ship, for which he received treatment on one occasion during service.  The Board also notes that the medical records associated with the claims file do not show that the Veteran has actually been diagnosed with an actual lumbar spine disability.  The medical records show that x-rays of the lumbar spine are normal and most show that the Veteran is assessed with chronic low back pain.  However, symptoms of pain, alone, without a diagnosed or identifiable underlying malady or disability, do not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Regardless, the fact remains that the new evidence does not show that the Veteran had a chronic low back disability in service, continuity of symptoms after service, a diagnosis of arthritis in the first year following separation from service, or any medical evidence that the Veteran has a low back disability related to service. 

The Board further notes that the additional statements from the Veteran are essentially duplicative of his contentions at the time of the last final denial.  Even if new, such statements do not raise a reasonable possibility of substantiating the claim because of the absence of any medical evidence tending to suggest that the Veteran's low back pain is related to service.  

This claim turns on a medical matter.  As the Veteran is a layperson without the appropriate medical training or expertise, he is not competent, on the basis of assertions alone, to provide probative or persuasive evidence on a medical matter, such as the etiology or diagnosis of a claimed low back disability.  Jones v. Brown, 7 Vet. App. 134 (1994); Bostain v. West, 11 Vet. App. 124 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, in this case the Veteran is not competent to provide evidence as to more complex medical questions, as is the case here, as to the diagnosis of a low back disability that may be related to his service, especially in light of the intervening back injury (as referenced by a private attorney in a December 2005 letter) and the fact that the evidence fails to demonstrate the onset of chronic disability in service.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for lumbosacral strain has not been received.  Therefore, this appeal must be denied.  As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally-disallowed claim, the preponderance of the evidence is against reopening the claim and the claim remains denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Annoni v. Brown, 5 Vet. App. 463 (1993). 


ORDER

As new and material evidence has not been received, the request to reopen the claim for service connection for lumbosacral strain is denied



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


